Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00526-CV

                 COMSTOCK RESOURCES, INC. and Comstock Oil and Gas, LP,
                                  Appellants

                                            v.
                                Luxor Energy Corporation,
   LUXOR ENERGY CORPORATION, Wadi Petroleum Inc., The William A. Krusen, Jr.
      Irrevocable Trust and William T. Vogt, Jr. 2007 Grantor retained Annuity Trust,
                                        Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-1212
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 6, 2013

DISMISSED

           The appellants filed an unopposed motion to dismiss this appeal stating the parties have

compromised and settled all underlying disputes. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).

                                                      PER CURIAM